Citation Nr: 0208952	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
organic brain syndrome, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for left upper 
extremity hemiparesis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for left lower 
extremity hemiparesis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for residuals of a 
left clavicle fracture with deformity.

5.  Entitlement to a compensable rating for residuals of 
multiple left rib fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1983.

Service connection was established for the disabilities 
listed above by a November 1983 rating decision.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The evidence does not show that the veteran's post-
traumatic organic brain syndrome has resulted in 
psychoneurotic disability where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment; nor occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  Neither the veteran's left upper extremity hemiparesis 
nor his left lower extremity hemiparesis is manifest by 
moderate incomplete paralysis.

4.  The evidence does not show that the veteran's residuals 
of a left clavicle fracture with deformity is manifest by 
malunion of the clavicle nor nonunion without loose movement.

5.  The evidence does not show that the veteran's multiple 
rib fractures resulted in the removal of any ribs, nor the 
resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic organic brain syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9304 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 20 percent for 
left upper extremity hemiparesis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8513 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
left lower extremity hemiparesis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The criteria for a compensable rating for residuals of a 
left clavicle fracture with deformity are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

5.  The criteria for a compensable for residuals of multiple 
left rib fractures are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Code 5297 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this case, and he has not 
indicated that any of the disabilities have increased in 
severity since the last examination.  Further, the RO advised 
the veteran of the evidence necessary to substantiate his 
claim, including the applicable criteria for higher 
disability ratings; the veteran was informed he needed to 
present medical evidence which showed the various 
disabilities met the requisite criteria for a higher rating.  
The RO also addressed the applicability of the VCAA, 
including the revised regulatory provisions of 38 C.F.R. 
§ 3.159, by the April 2002 Supplemental Statement of the 
Case.  Moreover, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Post-traumatic Organic Brain Syndrome

Background.  Service connection was established for post-
traumatic organic brain syndrome by a November 1983 rating 
decision.  It was noted that the veteran was involved in an 
automobile accident in 1981, from which he sustained severe 
cranio-cerebral trauma with brain stem contusion resulting in 
organic brain syndrome of severe proportions and left sensory 
hemiparesis; fractures of the first through fourth left ribs; 
and a displaced fracture of the left clavicle.  

The veteran initiated his current increased rating claims by 
an October 1996 statement.  Various medical records were 
subsequently added to the file which cover a period from 1993 
to 1999.  Among other things, these records show treatment 
for psychiatric problems attributed to his organic brain 
syndrome.  In particular, these records reflect that the 
veteran has complained of increased memory problems and 
difficulty concentrating.

Records from September 1993 reflect, in part, that 
psychiatric and psychological evaluation showed that the 
veteran displayed mild difficulty with the immediate recall 
of information and remote chronology which might be 
associated with history of a head injury.  Further, there 
were symptoms of depression in the form of negative thoughts 
about himself, fear of dark places, alcohol abuse, and 
cannabis abuse.

An April 1997 neuro-psychological consultation report noted 
the veteran's history of brain trauma from his in-service 
motor vehicle accident, and that he was being evaluated due 
to continued and increased complaints of decreased memory and 
concentration, as well as poor anger management, especially 
over the last 3 years.  It was also noted that he currently 
lived with his wife and two children, that his daily 
activities included mass, bible reading, taking his daughter 
to school, some household chores, working out at the gym, and 
serving as a part-time drug counselor.

On examination, the veteran was found to be alert, 
appropriately interactive, and well-oriented to person, 
place, and time.  He was also found to be well-groomed with 
appropriate hygiene.  It was noted that he had arrived early, 
but showed no irritation at having to wait until the 
scheduled appointment time to begin.  His speech was found to 
be fluent, and of average rate and tone.  The veteran 
underwent various diagnostic tests associated with this 
evaluation.  

On tests of attention and sustained concentration, his 
performance was found to be well within normal limits, and 
demonstrative of an individual putting forth good effort.  

Estimated intellectual abilities based upon vocabulary and 
abstract problem solving skills were in the average range.  
Further, it was noted that the difference between verbal 
abilities and higher abstract problem solving abilities was 
significant, but not surprising given the veteran's 
educational background and career history.  Therefore, these 
results were found to be consistent with estimated premorbid 
functioning in the average range.

On tests of new verbal learning and memory, he was found to 
be significantly impaired in learning a 16 item list of words 
that was repeated in 5 learning trials.  Further, he failed 
to benefit from repeated presentations of this list.  
However, he showed little additional loss over time.  In 
contrast, his ability to discriminate target words was only 
mildly impaired, even after delay.  It was noted that this 
verbal material with imposed external structure was retained 
by the veteran at a level that was within normal limits.  The 
veteran's overall pattern on these memory tasks was found to 
indicate problems with encoding new information, but intact 
retention of what he had learned.

Measures of expressive language revealed mild word finding 
difficulty, as well as moderate impairment in his ability to 
fluently generate words within both phonemic and semantic 
categories.  However, his comprehension of complex verbal 
material was also within normal limits.

The veteran demonstrated average range visual constructural 
skills; his performance was within normal range.

Measures of executive functioning, including simple 
inhibition, self-monitoring, motor-perceptual processing, and 
abstract reasoning were basically within normal limits.  The 
veteran demonstrated only mild slowing on tasks of simple 
motor sequencing.  However, he was completely unable to 
verbalize his overall strengths, and tended to represent 
himself in a much more impaired fashion than would be 
supported by any objective findings.  

The veteran underwent a VA mental disorders examination in 
April 1999, and the examiner noted that the claims file had 
been reviewed.  The veteran recounted his military and 
employment history, to include the fact that he last worked 
full-time in 1996 making cabinet hangers.  Regarding his 
current symptomatology, he reported that he got confused real 
easily, had headaches a lot, asked the same questions 
repeatedly, had memory problems, woke up in the night for no 
reason, and did not like to be around crowds.

On examination, the examiner noted that the veteran related 
in logical and coherent manner with some difficulty 
remembering certain dates or incidents.  The veteran's affect 
was found to be bland, while his mood was euthymic.  Further, 
his concentration and judgment appeared fair.  He was 
oriented to time, person, and place with some hesitation.  In 
addition, he did simple memory tasks with some difficulty, 
and several errors were noted.  His sleep was found to be 
fair, his appetite and energy level were good, but his sex 
drive was down.  Moreover, he reported that he felt depressed 
some about his condition, but denied any current suicidal or 
homicidal thoughts.  He also reported that he had never been 
hospitalized for psychiatric treatment, other than the times 
he was sent to alcohol treatment programs.  It was noted that 
he was not taking any current psychiatric medications.  The 
history of his alcohol, and other substance abuse problems, 
was also noted, as was the fact that he continued to attend 
family and marriage counseling.  The veteran was found to be 
competent for VA purposes.

Based on the foregoing, the examiner found that the veteran 
appeared to have moderate organic brain syndrome with some 
difficulty concentrating, remembering new material or 
comprehending complex material.  The examiner also opined 
that it was unlikely that the veteran would be able to 
maintain gainful employment.  Further, the examiner assigned 
a current Global Assessment of Functioning (GAF) score of 41.  
GAF scores of 41 to 50 reflect serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

By a rating decision dated later in April 1999, the RO 
granted the veteran a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities, 
effective February 11, 1998.


Legal Criteria.  The veteran's post-traumatic organic brain 
syndrome is evaluated under Diagnostic Code 9304.  Prior to 
November 7, 1996, the regulations (then 38 C.F.R. § 4.132) 
provided that a 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  A 50 percent 
evaluation was warranted for considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
warranted for psychoneurotic disability when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the aforementioned three criteria 
for a 100 percent rating is an independent basis for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9304 is evaluated pursuant to the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders, pursuant to 38 C.F.R. § 4.130.  
Under this formula, a 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b)

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his post-traumatic 
organic brain syndrome under either the "old" or the "new" 
criteria.

With respect to the "old" criteria, the Board acknowledges 
that there is evidence of social and occupational impairment.  
For example, the veteran has reported he has not worked since 
1996, he was assigned a GAF score of 41 on his April 1999 VA 
examination indicating serious impairment in social and 
occupational functioning, and it was noted that he was 
undergoing family and marriage counseling.  However, the 
Board finds that these symptoms reflect no more than 
considerable impairment of social and industrial 
adaptability, and, as such, is accurately evaluated by the 
current 50 percent rating.  The Board finds that the 
veteran's post-organic brain syndrome has not resulted in 
psychoneurotic disability where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  For example, the 
April 1997 neuro-psychological consultation noted that the 
veteran served as a part-time drug counselor.  Also, the fact 
that the veteran is undergoing family and marriage counseling 
indicates that he is working on his problems.

In regard to the "new" criteria, the Board finds that the 
veteran's service-connected post-traumatic organic brain 
syndrome has resulted in memory problems.  As indicated 
above, the evidence has shown throughout this case that the 
veteran has complained of increased memory problems and 
difficulty concentrating.  However, the criteria for the 
current 50 percent rating includes impairment of short and 
long term memory (e.g. retention of only highly learned 
material; forgetting to complete tasks).  In addition, the 
criteria for a 50 percent rating includes difficulty in 
understanding complex commands.  Consequently, the Board 
finds that the evidence reflects that the veteran's memory 
problems are adequately reflected by the current 50 percent 
rating.  This finding is supported by the fact that the April 
1997 neuro-psychological consultation noted that tests of 
attention and sustained concentration showed that the 
veteran's performance was well within normal limits, and 
demonstrative of an individual putting forth good effort.  
Also, tests of new verbal learning and memory indicated 
problems with encoding new information, but intact retention 
of what he had learned, which corresponds to the criteria for 
the 50 percent rating.  Similarly, the April 1999 VA examiner 
found that the veteran had some difficulty concentrating, 
remembering new material or comprehending complex material

The Board also notes that there is no medical evidence that 
the veteran's post-traumatic organic brain syndrome has 
resulted in suicidal ideation, nor obsessional rituals that 
interfere with routine activities, nor near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively.  For example, 
the veteran denied having suicidal or homicidal thoughts at 
the April 1999 VA mental disorders examination.  Moreover, 
his judgment and concentration was found to be fair, his 
appetite and energy level were found to be good, and he was 
found to be competent for VA purposes.

The evidence does not show that the veteran's service-
connected disability has resulted in his speech being 
intermittently illogical, obscure, or irrelevant.  For 
example, the April 1997 neuro-psychological consultation 
noted that the veteran was appropriately interactive, and 
that his speech was fluent and of average rate and tone.  The 
April 1999 VA mental disorders examination found that he 
related in a logical and coherent manner.

Although the veteran complained of poor anger management in 
April 1997, the evidence does not show that he has impaired 
impulse control manifested by unprovoked irritability with 
periods of violence.  For example, the April 1997 
consultation also noted that he was appropriately 
interactive, and that he showed no irritation at having to 
wait until the scheduled appointment began.  Moreover, 
measures of executive functioning, including simple 
inhibition and self-monitoring, were found to be within 
normal limits.  In addition, he denied suicidal or homicidal 
thoughts on the April 1999 VA examination.

There is no evidence of spatial disorientation.  The veteran 
was found to be oriented to person, place, and time on both 
the April 1997 neuro-psychological consultation and the April 
1999 VA examination, although the latter noted it was with 
some hesitation.

There is also no evidence of neglect of personal appearance 
and hygiene.  For example, the April 1997 neuro-psychological 
consultation found the veteran to be well-groomed with 
appropriate hygiene.

As mentioned above, the evidence does reflect that the 
veteran's service-connected disability has resulted in social 
and occupational impairment and a recent GAF scale score of 
41, which denotes serious impairment.  However, when 
evaluating a mental disorder, consideration must be given to  
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126.  Here, the 
veteran's psychiatric disorder has not necessitated frequent 
out-patient clinic visits or any hospitalizations in recent 
years.  The overall disability picture that has been 
presented is not consistent with more than consisderable 
disability, within the meaning of the criteria for rating 
mental disorders in effect prior to September 1996.  Further, 
the veteran does not have most of the symptoms that are 
characteristic for a 70 percent rating under the current 
rating criteria.  The Board is cognizant of the veteran's 
unemployment but he is currently in receipt of a total 
compensation rating based on all of his service-connected 
disabilities; the preponderence of the evidence is against an 
inability to hold a job based solely on his psychiatric 
disorder.  The Board finds that the level of impairment that 
has been shown is adequately evaluated by the current 50 
percent rating, and that the service-connected disability has 
not resulted in difficulty in adapting to stressful 
circumstances (including work or a worklike setting) nor the 
inability to establish and maintain effective relationships.  
This finding is supported by the fact that, with the 
exception of the tests of new verbal learning and memory, the 
veteran's abilities were essentially found to be normal on 
the April 1997 neuro-psychological consolation's various 
diagnostic tests.  In addition, this consultation noted that 
he served as a part-time drug counselor.  On the April 1999 
VA examination, the veteran's judgment and concentration was 
found to be fair, his appetite and energy level good, and he 
was found to be competent for VA purposes.  Further, the 
veteran is married with children, even though the April 1999 
VA examination noted that he was undergoing family and 
marriage counseling.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his post-traumatic 
organic brain syndrome.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  Hemiparesis, Left Clavicle, and Ribs

General Background.  As indicated above, service connection 
was established for hemiparesis of the left upper and lower 
extremities, residuals of a left clavicle fracture, and 
residuals of left rib fractures as directly due to the in-
service motor vehicle accident.

With respect to the veteran's service medical records, a 
November 1981 medical report noted that a chest X-ray 
revealed a fracture of the mid-shaft of the left clavicle 
with a left apical pleural cap.  There were also fractures of 
the 1st, 2nd, and 3rd ribs on the left, and the 4th rib just 
lateral to the costovertebral articulation.  A subsequent 
medical report from June 1983 noted, in part, that orthopedic 
evaluation showed obvious deformity of the left clavicle, 
healed displaced left clavicular fracture, and healed "1 
through 9 rib fractures" with no further evaluation 
necessary.

The medical records obtained in conjunction with the 
veteran's current increased rating claims includes a February 
1997 disability evaluation report, which noted his in-service 
motor vehicle accident.  Regarding current symptomatology, it 
was noted that he was able to walk, but that he had weakness 
on the left side of his body.  Nevertheless, he could walk 
without a cane.

On examination, it was noted that the veteran had no 
complaints of muscle aches or joint pains.  He was found to 
be alert, oriented, cooperative, and did not appear to be 
acutely or chronically ill.  Musculoskeletal examination 
showed no cyanosis, clubbing, or edema.  Neurologic 
evaluation showed cranial nerves II to XII, motor, sensory, 
propioceptiveness, and cerebellar were all within normal 
limits.  Deep tendon reflexes were present.  Diagnoses 
following this evaluation included status-post multiple 
fractures.

The veteran underwent a VA general medical examination in 
March 1999, which included a summary of his medical records.  
On examination, the veteran was found to be alert, oriented 
times 3, and in no acute distress.  Examination of his 
extremities showed no cyanosis, clubbing, or edema.  His left 
upper and lower extremities were found to have strength of 4-
/5, while his right upper and lower extremities had strength 
of 5/5.  Deep tendon reflexes were slightly high on the left 
side; 3-4+ on the left side, compared to 2 on the right side.  
There was negative Babinski.  His shoulders had normal range 
of motion and no pain.  Gait on heels and tiptoes were 
completely normal.  Further, the examiner opined that the 
veteran's disabilities were minimal secondary to his right 
subdural hematoma and left-sided hemiparesis.  The examiner 
also stated that the veteran could do any kind of physical 
work instead of work where he needed to concentrate.  

Various diagnostic tests were conducted in conjunction with 
the March 1999 VA medical examination.  For example, it was 
noted that X-rays of the left shoulder revealed a healing 
fracture of the mid-shaft of the left clavicle with new bone 
formation.  Rib series on the left side were negative for 
fractures.  In addition, it was noted that CT scans of the 
head conducted in January 1997 and October 1998 showed no 
shifting of the mid-line, normal ventricles, vasculature with 
structures following enhancement which appeared normal, and 
bony calvarium intact.  Negative CTs.

Based on the foregoing, the examiner's diagnoses included 
status-post motor vehicle accident with left clavicular 
fracture; and status-post right subdural hematoma with 
minimal sequelae of the left hemiparesis of upper and lower 
extremities.

A.  Left Upper and Lower Extremity Hemiparesis

Legal Criteria.  The veteran's left upper extremity 
hemiparesis has been evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8513, which refers to all radicular 
groups.  Under this Code, a 20 percent evaluation is 
warranted for mild incomplete paralysis of all radicular 
nerves of the major upper extremity.  A 40 percent rating 
requires moderate incomplete paralysis and where there is 
severe incomplete paralysis, a 70 percent evaluation will be 
awarded.  If there is complete paralysis, a 90 percent 
evaluation will be assigned.

The veteran's left lower extremity hemiparesis has been 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521 which addresses disability of the external popliteal 
nerve (common peroneal).  Under this Code, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
nerve.  Moderate paralysis warrants a 20 percent rating, 
while severe incomplete paralysis warrants a 30 percent 
rating.  A 40 percent maximum evaluation requires complete 
paralysis, including foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes.  38 C.F.R. § 4.124a.

Additionally, complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of the nerve, will be taken as a loss 
of use of the foot.  38 C.F.R. §§ 3.350(a)(2)(b), 4.63(b).  
Loss of use of a foot will warrant entitlement to special 
monthly compensation.  Loss of use of a foot will be held to 
exist for this purpose when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 4.63.

A Note in the Schedule of Ratings provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function which is substantially less than that which results 
from complete paralysis of these nerve groups, whether the 
loss than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.


Analysis.  In the instant case, the Board finds that neither 
the veteran's left upper extremity hemiparesis, nor his left 
lower extremity hemiparesis, is manifest by moderate 
incomplete paralysis.

The Board acknowledges that the service-connected hemiparesis 
disabilities have resulted in left-sided weakness of the 
veteran's body.  For example, the March 1999 VA general 
medical examination showed that both the left upper and lower 
extremity had strength of 4-/5, compared to 5/5 on the right.  
However, the Board finds that this reflects no more than mild 
incomplete paralysis, and is adequately evaluated by the 
current schedular ratings of 20 and 10 percent respectively.  
Both the February 1997 disability evaluation report, and the 
March 1999 VA medical examination, showed no evidence of 
cyanosis, clubbing, or edema.  Moreover, the March 1999 VA 
examiner found that the veteran's disabilities were minimal 
secondary to the left-sided hemiparesis.  The examiner also 
stated that there was minimal sequelae of the left 
hemiparesis of the upper and lower extremities.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 8513 for left 
upper extremity hemiparesis, nor for a rating in excess of 10 
percent under Diagnostic Code 8521 for left lower extremity 
hemiparesis.  See 38 C.F.R. § 4.124a.  Accordingly, his 
claims for increased ratings must be denied.

The benefit of the doubt doctrine is not applicable, as the 
preponderance of the evidence is against the veteran's claims 
of entitlement to increased ratings for his left upper 
extremity hemiparesis and his left lower extremity 
hemiparesis.  See generally Gilbert, supra; Ortiz, supra.

B.  Left Clavicle

Legal Criteria.  The veteran's residuals of a left clavicle 
fracture is evaluated pursuant to Diagnostic Code 5203.  
Under this Code, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent rating requires nonunion with loose 
movement or dislocation.  These disabilities may also be 
rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for residuals of a 
left clavicle fracture with deformity.

The evidence does not show that the veteran's residuals of a 
left clavicle fracture with deformity is manifest by malunion 
of the clavicle nor nonunion without loose movement.  Here, 
the March 1999 VA general medical examination notes that X-
rays of the left shoulder revealed a healing fracture of the 
mid-shaft of the left clavicle with new bone formation.  
Further, this examination reflects that the veteran's 
shoulders had normal range of motion and no pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, and, as such, the preponderance of the evidence is 
against the claim.  Since the preponderance of the evidence 
is against the claim, it must be denied, and the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

The Board notes that in making this determination regarding 
the veteran's left clavicle claim, it has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  However, the Board finds that these regulatory 
provisions do not permit a compensable rating on a schedular 
basis since the most recent medical examination for 
disability evaluation purposes found that the veteran's 
shoulders had normal range of motion and no pain.

C.  Left Rib Fractures

Legal Criteria.  The veteran's residuals of multiple 
fractures to the left ribs, 1 through 4, is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5297.  Under this Code removal of one rib or 
resection of two or more ribs without regeneration warrants a 
10 percent disability rating.  A 20 percent rating requires 
removal of two ribs.  Removal of three or four ribs warrants 
a 30 percent rating.  A 40 percent rating is assigned for 
removal of five or six ribs.  Removal of more than six ribs 
warrants a 50 percent rating.  Note (1):  The rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  Note (2):  However, rib resection will be 
considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for residuals of 
multiple left rib fractures.

The evidence on file, to include the service medical records, 
do not show that the veteran has had any of his ribs removed 
as a result of the in-service fractures.  Moreover, the 
evidence does not show that the service-connected multiple 
rib fracture residuals have resulted in the resection of two 
or more ribs without regeneration, or impairment analogous 
thereto.  Here, the service medical records reflect that the 
rib fractures were found to be healed prior to the veteran's 
discharge from service.  Further, the March 1999 VA general 
medical examination noted that rib series X-rays on the left 
side were negative for fractures.  Therefore, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5297.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his residuals of multiple left rib 
fractures.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an increased rating for post-traumatic organic 
brain syndrome, currently evaluated as 50 percent disabling, 
is denied.

Entitlement to an increased rating for left upper extremity 
hemiparesis, currently evaluated 20 percent disabling, is 
denied.

Entitlement to an increased rating for left lower extremity 
hemiparesis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable rating for residuals of a left 
clavicle fracture with deformity is denied.

Entitlement to a compensable for residuals of multiple left 
rib fractures is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

